CAMPBELL, J.
(concurring specially). In refusing at the suit of the local authorities of a village to grant an injunction to prevent a clergyman from delivering sermons on the adjacent seashore, held under.lease by the village, an English judge said: “I cannot refuse to make a declaration that the defendant is not entitled, without the consent of the plaintiffs, to hold meetings or deliver addresses, lectures, or sermons on any part of the foreshore in lease from the crown. But I decline to gO' further. I de-' cline to grant an injunction. That is a formidable legal weapon, which ought tO' be reserved for less trivial occasions.” Llandudno Urban Council v. Woods, [1899], 2 Ch. Div. 705.
In the instant case, it is clear that appellant has been deprived of no subtantial property right. The learned trial judge found that her expulsion was regular and proper. I incline to think he was right. Plowever, assuming the expulsion was wrongful and unjustified, appellant, if she can prove damage therefrom, may have her remedy to collect it. Certainty no judicial fiat can reinstate appellant in pleasant and harmonious relations with the 123 out of *538,125 members of the History Club’, who requested her resignation and followed up that occasion by causing her expulsion, and I do not think appellant is entitled to invoke the “formidable legal weapon” of mandamus under the circumstances of this case.”